DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 8 June 2022 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 8 June 2022, which is in response to the USPTO office action mailed 24 March 2022. Claims 1, 3, 8, 10, 15 and 17 are amended. Claims 2, 9 and 16 are cancelled. Claims 1, 3-8, 10-15 and 17-20 are currently pending.

Response to Arguments
With respect to the 35 USC §102 rejection of claims 1, 5-8, 12-15, 19 and 20, as well as the 35 USC §103 rejection of claims 2-4, 9-11 and 16-18 the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al., US 20170277668 A1 (hereinafter “Luo”) in view of TIAN et al., US 20200320307 A1 (hereinafter “Tian”).

Claim 1: Luo teaches a computer-implemented method comprising:
receiving, by a processor, a search query from a user computing device (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0103] note At receive operation 802, a search query may be received by a search engine);
retrieving, by the processor, a set of passages based on the search query, wherein each passage contains passage evidence and an annotation embedded as metadata (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0039] note Passage generator 116 may combine the sequence of sentences, S, into a set of candidate passages; i.e. passage evidence, [0043] note Document-level features… Document-level features are common across all candidate passages of a particular document and include “document classifier scores” and “document meta” feature; i.e. annotations embedded as metadata);
calculating, by the processor, an annotation score and passage evidence score for each passage, wherein each annotation score is determined based on a feature vector of the annotation and the search query, and wherein each passage evidence score is determined based on a feature vector of the passage evidence and the search query (Luo, [0042] note feature extractor 118 extracts various features that depict an importance of each candidate passage across several dimensions… calculation of the overall characterization may be weighted, e.g., some extracted features may be considered more determinative of whether a candidate passage is important and/or representative of the document than others and may be given more weight in calculating the overall characterization. The feature vectors, along with human judgment information, may further constitute a set of training data for a machine-learned model that identifies and selects important candidate passages from a document. As described in more detail with respect to FIG. 2, features may include one or more of: “document-level features,” “readability features,” “presentation/layout features,” “representativeness features” and “search metadata.”);
ranking, by the processor, each passage based on a combination of the passage evidence score and the annotation score of the annotation contained in the passage (Luo, [0057] note the passage ranker 120 may apply the passage classifier to the candidate passages for a particular document and score (or rank) each candidate passage based at least on the feature vector calculated for the candidate passage); and
returning, by the processor, a ranked list of each passage to the user computing device (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).
Luo does not explicitly teach generating a pairwise matrix representing a ranking of each annotation of a passage in relation to each other annotation, wherein the ranking is based at least in part of the type of machine learning model used to generate the annotation score; and the pairwise matrix. 
However, Tian teaches this (Tian, [0154] note Step 20411: determining, for each paragraph in the commentary, a semantic vector corresponding to the paragraph, [0159] note a co-occurrence matrix method, which statisticizes the number of times of co-occurrence of terms within a window of a preset size, and uses the number of times of co-occurring terms around the terms for use as the term vector of the current term, [0160] note the statistical-based method may further be singular value decomposition. Because the co-occurrence matrix method has high dimension and sparsity problems, the singular value decomposition decomposes a singular value of a matrix obtained by the co-occurrence matrix method, [0161] note generating the term vector table based on a language model is performed by training a neural network language model (NNLM), and the term vector table is outputted accompanied with the language model, [0182] note Step 20413: determining a similarity between the semantic vector corresponding to the each paragraph in the commentary and the semantic vector corresponding to the each candidate material resource in the candidate material resource set, for use as the matching degree between the corresponding paragraph and the corresponding candidate material resource). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the passage score (or rank) based at least on the feature vector calculated for the candidate passage of Luo with the semantic co-occurrence matrix of Tian according to known methods (i.e. determining a semantic vector or co-occurrence matrix corresponding to a paragraph). Motivation for doing so is that this provides help the user to improve the efficiency in acquiring information (Tian, [0004]).

Claim 3: Luo and Tian teach the computer-implemented method of claim 1 further comprising reducing a total number of dimensions of the pairwise matrix by decomposition of the pairwise matrix (Tian, [0160] note the statistical-based method may further be singular value decomposition. Because the co-occurrence matrix method has high dimension and sparsity problems, the singular value decomposition decomposes a singular value of a matrix obtained by the co-occurrence matrix method).

Claim 4: Luo and Tian teach the computer-implemented method of claim 3 further comprising ranking the passages based at least in part on the pairwise matrix with reduced number of dimensions (Tian, [0182] note Step 20413: determining a similarity between the semantic vector corresponding to the each paragraph in the commentary and the semantic vector corresponding to the each candidate material resource in the candidate material resource set, for use as the matching degree between the corresponding paragraph and the corresponding candidate material resource).

Claim 5: Luo and Tian teach the computer-implemented method of claim 1 further comprising:
retrieving a set of documents from the database; and segmenting the documents into passages via natural language processing techniques (Luo, [0037] note the document parser 112 may process the content and visual structure of the document to understand the content of the document. For example, as described above and more fully with reference to FIG. 2, a document may include linguistic aspects (e.g., word choice, grammar constructs, formal or informal language usage, and the like) and structural aspects (e.g., hierarchical structure, formatting, hyperlinked information, sentence structure, paragraph structure, outlining structure, organization, and the like). Document parser 112 may identify one or more linguistic aspects and/or structural aspects for the document).

Claim 6: Luo and Tian teach the computer-implemented method of claim 1, wherein the ranked list comprises the passages having k-highest scores (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim 7: Luo and Tian teach the computer-implemented method of claim 1, wherein the database comprises a medical corpus (Luo, [0031] note As used herein, a document may be classified within a document type, e.g., a newspaper article, a journal article (e.g., scientific, technical, medical, etc.)).

Claim 8: Luo teaches a system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
receiving a search query from a user computing device (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0103] note At receive operation 802, a search query may be received by a search engine);
retrieving a set of passages based on the search query, wherein each passage contains passage evidence and an annotation embedded as metadata (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0039] note Passage generator 116 may combine the sequence of sentences, S, into a set of candidate passages; i.e. passage evidence, [0043] note Document-level features… Document-level features are common across all candidate passages of a particular document and include “document classifier scores” and “document meta” feature; i.e. annotations embedded as metadata);
calculating an annotation score and a passage evidence score for each passage, wherein each annotation score is determined based on a feature vector of the annotation and the search query, and wherein each passage evidence score is determined based on a feature vector of the passage evidence and the search query (Luo, [0042] note feature extractor 118 extracts various features that depict an importance of each candidate passage across several dimensions… calculation of the overall characterization may be weighted, e.g., some extracted features may be considered more determinative of whether a candidate passage is important and/or representative of the document than others and may be given more weight in calculating the overall characterization. The feature vectors, along with human judgment information, may further constitute a set of training data for a machine-learned model that identifies and selects important candidate passages from a document. As described in more detail with respect to FIG. 2, features may include one or more of: “document-level features,” “readability features,” “presentation/layout features,” “representativeness features” and “search metadata.”);
ranking each passage based on a combination of the passage evidence score and the annotation score of the annotation contained in the passage (Luo, [0057] note the passage ranker 120 may apply the passage classifier to the candidate passages for a particular document and score (or rank) each candidate passage based at least on the feature vector calculated for the candidate passage); and
returning a ranked list of each passage to the user computing device (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).
Luo does not explicitly teach generating a pairwise matrix representing a ranking of each annotation of a passage in relation to each other annotation, wherein the ranking is based at least in part of the type of machine learning model used to generate the annotation score; and the pairwise matrix. 
However, Tian teaches this (Tian, [0154] note Step 20411: determining, for each paragraph in the commentary, a semantic vector corresponding to the paragraph, [0159] note a co-occurrence matrix method, which statisticizes the number of times of co-occurrence of terms within a window of a preset size, and uses the number of times of co-occurring terms around the terms for use as the term vector of the current term, [0160] note the statistical-based method may further be singular value decomposition. Because the co-occurrence matrix method has high dimension and sparsity problems, the singular value decomposition decomposes a singular value of a matrix obtained by the co-occurrence matrix method, [0161] note generating the term vector table based on a language model is performed by training a neural network language model (NNLM), and the term vector table is outputted accompanied with the language model, [0182] note Step 20413: determining a similarity between the semantic vector corresponding to the each paragraph in the commentary and the semantic vector corresponding to the each candidate material resource in the candidate material resource set, for use as the matching degree between the corresponding paragraph and the corresponding candidate material resource). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the passage score (or rank) based at least on the feature vector calculated for the candidate passage of Luo with the semantic co-occurrence matrix of Tian according to known methods (i.e. determining a semantic vector or co-occurrence matrix corresponding to a paragraph). Motivation for doing so is that this provides help the user to improve the efficiency in acquiring information (Tian, [0004]).

Claim 10: Luo and Tian teach the system of claim8, wherein the operations further comprise reducing a total number of dimensions of the pairwise matrix by decomposition of the pairwise matrix (Tian, [0160] note the statistical-based method may further be singular value decomposition. Because the co-occurrence matrix method has high dimension and sparsity problems, the singular value decomposition decomposes a singular value of a matrix obtained by the co-occurrence matrix method).

Claim 11: Luo and Tian teach the system of claim 10, wherein the operations further comprise ranking the passages based at least in part on the pairwise matrix with reduced number of dimensions ranking the passages based at least in part on the pairwise matrix with reduced number of dimensions (Tian, [0182] note Step 20413: determining a similarity between the semantic vector corresponding to the each paragraph in the commentary and the semantic vector corresponding to the each candidate material resource in the candidate material resource set, for use as the matching degree between the corresponding paragraph and the corresponding candidate material resource).

Claim 12: Luo and Tian teach the system of claim 11, wherein the operations further comprise:
retrieving a set of documents from the database; and segmenting the documents into passages via natural language processing techniques (Luo, [0037] note the document parser 112 may process the content and visual structure of the document to understand the content of the document. For example, as described above and more fully with reference to FIG. 2, a document may include linguistic aspects (e.g., word choice, grammar constructs, formal or informal language usage, and the like) and structural aspects (e.g., hierarchical structure, formatting, hyperlinked information, sentence structure, paragraph structure, outlining structure, organization, and the like). Document parser 112 may identify one or more linguistic aspects and/or structural aspects for the document).

Claim 13: Luo and Tian teach the system of claim 8, wherein the ranked list comprises the passages having k-highest scores (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Claim 14: Luo and Tian teach the system of claim 8, wherein the database comprises a medical corpus (Luo, [0031] note As used herein, a document may be classified within a document type, e.g., a newspaper article, a journal article (e.g., scientific, technical, medical, etc.)).

Claim 15: Luo teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
receiving a search query from a user computing device (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0103] note At receive operation 802, a search query may be received by a search engine);
retrieving a set of passages based on the search query, wherein each passage contains passage evidence and an annotation embedded as metadata (Luo, [0102] note FIG. 8 illustrates a method for using historical search queries to identify important candidate passages, [0039] note Passage generator 116 may combine the sequence of sentences, S, into a set of candidate passages; i.e. passage evidence, [0043] note Document-level features… Document-level features are common across all candidate passages of a particular document and include “document classifier scores” and “document meta” feature; i.e. annotations embedded as metadata);
calculating an annotation score and a passage evidence score for each passage, wherein each annotation score is determined based on a feature vector of the annotation and the search query, and wherein each passage evidence score is determined based on a feature vector of the passage evidence and the search query (Luo, [0042] note feature extractor 118 extracts various features that depict an importance of each candidate passage across several dimensions… calculation of the overall characterization may be weighted, e.g., some extracted features may be considered more determinative of whether a candidate passage is important and/or representative of the document than others and may be given more weight in calculating the overall characterization. The feature vectors, along with human judgment information, may further constitute a set of training data for a machine-learned model that identifies and selects important candidate passages from a document. As described in more detail with respect to FIG. 2, features may include one or more of: “document-level features,” “readability features,” “presentation/layout features,” “representativeness features” and “search metadata.”);
ranking each passage based on a combination of the passage evidence score and the annotation score of the annotation contained in the passage (Luo, [0057] note the passage ranker 120 may apply the passage classifier to the candidate passages for a particular document and score (or rank) each candidate passage based at least on the feature vector calculated for the candidate passage); and
returning a ranked list of each passage to the user computing device (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).
Luo does not explicitly teach generating a pairwise matrix representing a ranking of each annotation of a passage in relation to each other annotation, wherein the ranking is based at least in part of the type of machine learning model used to generate the annotation score; and the pairwise matrix. 
However, Tian teaches this (Tian, [0154] note Step 20411: determining, for each paragraph in the commentary, a semantic vector corresponding to the paragraph, [0159] note a co-occurrence matrix method, which statisticizes the number of times of co-occurrence of terms within a window of a preset size, and uses the number of times of co-occurring terms around the terms for use as the term vector of the current term, [0160] note the statistical-based method may further be singular value decomposition. Because the co-occurrence matrix method has high dimension and sparsity problems, the singular value decomposition decomposes a singular value of a matrix obtained by the co-occurrence matrix method, [0161] note generating the term vector table based on a language model is performed by training a neural network language model (NNLM), and the term vector table is outputted accompanied with the language model, [0182] note Step 20413: determining a similarity between the semantic vector corresponding to the each paragraph in the commentary and the semantic vector corresponding to the each candidate material resource in the candidate material resource set, for use as the matching degree between the corresponding paragraph and the corresponding candidate material resource). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the passage score (or rank) based at least on the feature vector calculated for the candidate passage of Luo with the semantic co-occurrence matrix of Tian according to known methods (i.e. determining a semantic vector or co-occurrence matrix corresponding to a paragraph). Motivation for doing so is that this provides help the user to improve the efficiency in acquiring information (Tian, [0004]).

Claim 17: Luo and Tian teach the computer-program product of claim 15, wherein the operations further comprise reducing a total number of dimensions of the pairwise matrix by decomposition of the matrix (Tian, [0160] note the statistical-based method may further be singular value decomposition. Because the co-occurrence matrix method has high dimension and sparsity problems, the singular value decomposition decomposes a singular value of a matrix obtained by the co-occurrence matrix method).

Claim 18: Luo and Tian teach the computer-program product of claim 17, wherein the operations further comprise:
ranking the passages based at least in part on the pairwise matrix with reduced number of dimension (Tian, [0182] note Step 20413: determining a similarity between the semantic vector corresponding to the each paragraph in the commentary and the semantic vector corresponding to the each candidate material resource in the candidate material resource set, for use as the matching degree between the corresponding paragraph and the corresponding candidate material resource).

Claim 19: Luo and Tian teach the computer program product of claim 15, wherein the operations further comprise:
retrieving a set of documents from the database; and segmenting the documents into passages via natural language processing techniques (Luo, [0037] note the document parser 112 may process the content and visual structure of the document to understand the content of the document. For example, as described above and more fully with reference to FIG. 2, a document may include linguistic aspects (e.g., word choice, grammar constructs, formal or informal language usage, and the like) and structural aspects (e.g., hierarchical structure, formatting, hyperlinked information, sentence structure, paragraph structure, outlining structure, organization, and the like). Document parser 112 may identify one or more linguistic aspects and/or structural aspects for the document).

Claim 20: Luo and Tian teach the computer program product of claim 15, wherein the ranked list comprises the passages having k-highest scores (Luo, [0058] note As further illustrated by FIGS. 5 and 6, summary generator 122 may present the high-scoring candidate passages as a summary for the document. In some aspects, summary generator 122 may present a set number of the high-scoring candidate passages. For instance, summary generator 122 may present the top five high-scoring candidate passages as a summary for the document).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165